Case 17-10500   Doc 40   Filed 12/23/20 Entered 12/23/20 10:32:10   Desc Main
                           Document     Page 1 of 4
Case 17-10500   Doc 40   Filed 12/23/20 Entered 12/23/20 10:32:10   Desc Main
                           Document     Page 2 of 4
Case 17-10500   Doc 40   Filed 12/23/20 Entered 12/23/20 10:32:10   Desc Main
                           Document     Page 3 of 4
Case 17-10500   Doc 40   Filed 12/23/20 Entered 12/23/20 10:32:10   Desc Main
                           Document     Page 4 of 4
